Jenkins, P. J.
“As a condition precedent to the holding of an election for school bonds, under the code of school laws, approved August 19th, 1919, section 143 (Ga. L. 1919, pp. 345-6), a notice of such election must be published for thirty days next preceding the day of the election, in the newspaper in which the sheriff’s advertisements for the county are published.” Scott School Dist. v. Carter, 28 Ga. App. 412 (111 S. E. 216). Accordingly, in the instant case, where it appears that no such notice was published, the judgment validating the bonds was erroneous.

Judgment reversed.


Stephens and Bell, JJ., concur.

0. J. Franklin, for plaintiffs in error.
M. H. Boyer, solicitor-general, J. 'H. Milner, W. A. Wooten, contra.